DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gibraltar Perimeter Security (“G-4033P Portable Drop Arm – M30 P3 Certified” video on YouTube; hereinafter will be referred to as Ref A) in view of Villalobos Lopez, WO 2007/011197 A1 (hereinafter will be referred to as Ref B) and Miracle, US 8,985,890 B2.
Regarding claim 18, Ref A teaches a portable barricade comprising: 
a road plate (bottom horizontal plate); 
a first support post extending upward from a first end portion of the road plate; 
a second support post extending upward from a second end portion of the road plate opposite the first end portion; 

wherein the barricade arm is configured to move between a retracted position for allowing a vehicle to pass over the road plate (about 0:08 into the video) and a deployed position for arresting forward motion of a vehicle, wherein contact of said barricade when in the deployed position by a moving vehicle causes the road plate to rotate and contact the underside of said vehicle (about 0:02 into the video).
While Ref A teaches the barricade arm to pivot between retracted and deployed positions, Ref B teaches a barricade and discloses a barricade arm (7) between two posts that slide up and down between deployed and retracted positions: shown deployed in Figure 1, and retracted so that the barricade arm nests within a slot a bottom plate (3; Figure 6) to allow a vehicle to pass.  It would have been obvious to one of ordinary skill in the art to modify the barricade arm and road plate of Ref A to have the barricade arm slide up to be in the deployed position and slide down to nest in a slot in the road plate in the retracted position since it is known as an alternate way to move a barricade arm between deployed and retracted positions.  The resulting combination yields the barricade arm having a first end portion slidably coupled to the first support post and a second end portion slidably coupled to the second support post.
While the resulting combination fails to disclose a lift coupled to one of the first and second end portions of the barricade arm and a counterweight assembly coupled to the other of the first and second end portions of the barricade arm, Miracle teaches a barricade (Figures 1-2 and 17) comprising a barricade extending between two support posts that slides up and down between a deployed position and a retracted position, a lift (winch 200 is used to raise and lower barrier; column 9 lines 9-11) coupled to one end portion of the barricade arm and a counterweight assembly (400) coupled to the other, opposite end portion of the barricade arm, wherein the counterweight assembly is configured to aid in lifting the other of the first end portion and the second end portion of the barricade arm when the lift is 
	Regarding claim 19, since Miracle further discloses that while the shown examples use sprockets and roller chains, that an alternative may be a combination of pulleys and cables (column 10 lines 43-48) the resulting combination makes obvious the counterweight assembly comprising at least one pulley, at least one counter-weight, and a tensile member (cable) having a first end coupled to the barricade arm, a second end coupled to the counter-weight, and an intermediate portion extending over the at least one pulley.
	Regarding claim 25, the resulting combination includes the lift being coupled to only one of the first and second end portions of the barricade arm.

Allowable Subject Matter
Claims 1-4, 6, 8-13, 16-17, and 23-24 are allowed.



Response to Arguments
Applicant’s arguments with respect to claims 18, 19, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Thompson is no longer being used in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671